Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Introduction
The office action is in response to Application filed on 12/01/2021. Claims 1-3, 5, 7-15, 17-28 and 30-31 are pending in the application and have been examined. Claims 1, 14, and 30-31 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant relied  on his argument is that: “…As amended, claims 1, 14, 30, and 31, recite, "a flag indicating the request is subject to inspection...wherein a header of the PDCP packet includes the flag." Yamada does not recite the claimed features…" (page 10), the examiner respectfully disagrees.
Yamada teaches that when the system receive the packet, the packet include a request line and header indicating the request is subject to inspection (See Para 0035 shows example of request that is subject to inspection). The 
Therefore, based on the broadest reasonable interpretation of the claim language and in light of the specification, the examiner interprets a packet including a flag indicating the request is subject to inspection as equivalent to the packet as shown in para 0035 of Yamada, which including an information/code in the header indicating that the request is subject to inspection. If the request is similar to the example in paragraph 0035, then the request will include a flag/information/code that indicates that the request is  subject to inspection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-3, 11-15 and 30-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Persson et al. Publication No. US 2015/0358237 A1 (hereinafter “Persson”), in view of Zhao et al. Publication No. US 2012/0011271 A1 (hereinafter “Zhao”), Yamada Publication No. US 2016/0255176 A1 (hereinafter “Yamada”) 

Regarding claim 1, 

Persson teaches a method for wireless communications by a base station, comprising:

receiving, by the base station and from a user equipment (UE), a packet including a request for content (Pare 0032 – first network device 101 may be an eNodeB or eNB; and Para 0080 - a request packet for content is received at the first network device 101)

determining, by the base station, the request is subject to inspection based on the packet (Para 0080 – based on information of received packet, the first network device 101 may determine that whether the request should inspect in order to determine that the requested content is content that is cacheable in a cache memory)

inspecting, by the base station, the request for information about the requested content if it is determined that the request is subject to inspection (Para 0086 - in order to determine whether content requested in the packet is cacheable or not, the first network node 101 may use DPI to check into HTTP data traffic to determine whether a specific content may be stored in the cache)

determining, by the base station, based on information about the requested content obtained by inspecting the request, if the requested content is stored in a cache, and providing, by the base station, the requested content from the cache to the UE if it is determined the requested content is stored in the cache; or retrieving, by the base station, the requested content from a remote source, storing the requested content in the cache, and providing the requested content to the UE if it is determined the requested content is not stored in the cache (Para 0081-0082 - if the first device determines that the requested content is cacheable in the cache memory, the cached content is provided to the user device 121/122).

Persson does not explicitly disclose:

receiving, by the base station and from a user equipment (UE), a packet data convergence protocol (PDCP) packet including request for content and a flag indicating the request is subject to inspection, wherein a header of the PDCP packet includes the flag.

determining, by the base station, the request is subject to inspection based on the flag in the PDCP packet.

Zhao teaches:

receiving, by the base station and from a user equipment (UE), a packet data convergence protocol (PDCP) packet including request for content (Para 0077 – a client 505 send a request to a eNodeB for requesting a content from content provider 510; and Fig. 4 – user equipment UE and eNodeB can communicate together by packet data convergence protocol (PDCP) packets)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Zhao. The motivation for doing so is to reduce the size of a header of an IP packet in order to effectively transmit the IP packet such as in a radio network.

Yamada teaches:

receiving […] from a user equipment (UE), a packet including request for content and a flag indicating the request is subject to inspection(Para 0034 - The content request detecting unit 21 receives a content request packet from the client device and refers to a header of the packet to determine whether or not the packet is a packet requesting content of a predetermined type that is an inspection subject of the inspecting unit 26), wherein a header of the […] packet includes the flag (Para 0035-0040 - an HTTP packet is determined to be a packet requesting inspection when the packet has a header which includes information such as: “subject content: GET/HTTP/1.1”; “Host: sample.site”; “Accept: */*”;  “User-Agent: UserAgent 1.0”; “Accept-Language: ja”; “Accept-Encoding: gzip, deflate”; and “Connection: keep-alive”); and determining […] the request is subject to inspection based on the flag in the packet (Para 0034 - whether or not the packet is a packet requesting inspection subject content is determined by collating to check whether or not the request line and the header of the packet matches or approximates information registered in an inspection subject list set in advance)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson and Zhao to include the teachings of Yamada. The motivation for doing so is to allow the system to determine whether or not packet is a packet requesting content of a predetermined type that is an inspection subject (Yamada, Para 0034).



Regarding claim 2, the method of claim 1 above,

Persson teaches

wherein the request comprises a hypertext transport protocol (HTTP) packet (Para 0086 - in order to determine whether content requested in the packet is cacheable or not, the first network node 101 may use DPI to check into HTTP data traffic to determine whether a specific content may be stored in the cache)


Regarding claim 3, the method of claim 1 above,

Persson teaches

wherein the inspecting the request for information about the requested content comprises using deep packet inspection (DPI) to obtain the information about the requested content (Para 0086 - in order to determine whether content requested in the packet is cacheable or not, the first network node 101 may use DPI to check into HTTP data traffic to determine whether a specific content may be stored in the cache)


Regarding claim 11, the method of claim 1 above,

Persson does not explicitly disclose

wherein retrieving the requested content from the remote source comprises retrieving the requested content via a GPRS Tunneling Protocol User Plane (GTP-U) tunnel used by the UE. 

Zhao teaches

wherein retrieving the requested content from the remote source comprises retrieving the requested content via a GPRS Tunneling Protocol User Plane (GTP-U) tunnel used by the UE (Para 0057 and Fig. 4 - deep packet inspection (DPI) may be used to identify TCP flows from a protocol stack, such as with either a packet data convergence protocol ( PDCP) for an air interface to UEs or GPRS tunneling protocol user data tunneling (GTP-U) for a trunk interface to the RNC or a gateway)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include 


Regarding claim 12, the method of claim 1 above,

Persson does not explicitly disclose

initializing a virtual UE, wherein the virtual UE is assigned a GTP-U tunnel; and wherein the retrieving the requested content from a remote source comprises retrieving the requested content via the GTP-U tunnel assigned to the virtual UE. 

Zhao teaches

initializing a virtual UE, wherein the virtual UE is assigned a GTP-U tunnel and wherein the retrieving the requested content from a remote source comprises retrieving the requested content via the GTP-U tunnel assigned to the virtual UE (Para 0057 and Fig. 4 - deep packet inspection (DPI) may be used to identify TCP flows from a protocol stack, such as with either a packet data convergence protocol ( PDCP) for an air interface to UEs or GPRS tunneling protocol user data tunneling (GTP-U) for a trunk interface to the RNC or a gateway)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Zhao. The motivation for doing so is to reduce the size of a header of an IP packet in order to effectively transmit the IP packet such as in a radio network.


Regarding claim 13, the method of claim 1 above,

Persson does not explicitly disclose

detecting that the UE has moved to a second base station; and forwarding one or more pending packets containing requested content from the base station to the second base station. 

Zhao teaches

detecting that the UE has moved to a second base station; and forwarding one or more pending packets containing requested content from the base station to the second base station (Para 0108-0109 - FIG. 9a illustrates a flow diagram of first eNB operations 900 in performing a handover for a client as the client changes from the first eNB to a second eNB, wherein the first eNB may transfer the UFS to the second eNB)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Zhao. The motivation for doing so is to reduce the size of a header of an IP packet in order to effectively transmit the IP packet such as in a radio network.


Regarding claim 14, 

Persson teaches a method for wireless communications by a user equipment (UE), comprising:

transmitting, to a base station, a packet including a request for content (Pare 0032 – first network device 101 may be an eNodeB or eNB; and Para 0080 - a request packet for content is received at the first network device 101) 

receiving the requested content from the base station if the requested content is cached at the base station (Para 0081-0082 - if the first device determines that the requested content is cacheable in the cache memory, the cached content is provided to the user device 121/122) or receiving the content from a remote source if the requested content is not cached (Para 0081-0082 - if the first device determines that the requested content is not cacheable in the cache memory, the requested content is retrieved from a remote content server by first transmission path via a second network device 103) or receiving the content from a remote source if the requested content is not cached at the base station (since limitation has multiple alternatives and it is only require the examiner to select one alternative, this alternatives that are not selected, therefore, this alternatives is not examined).

Persson does not explicitly disclose:

transmitting, to a base station, a packet data convergence protocol (PDCP) packet including a request for content and a flag indicating the request is subject to inspection to obtain information about the requested content, wherein a header of the PDCP packet includes the flag.

receiving the requested content from the base station if the requested content is cached at the base station or receiving the content from a remote source if the requested content is not cached at the base station.

Zhao teaches:

transmitting, to a base station, a packet data convergence protocol (PDCP) packet including a request for content (Para 0077 – a client 505 send a request to a eNodeB for requesting a content from content provider 510; and Fig. 4 – user equipment UE and eNodeB can communicate together by packet data convergence protocol (PDCP) packets)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Zhao. The motivation for doing so is to reduce the size of a header of an IP packet in order to effectively transmit the IP packet such as in a radio network.

Yamada teaches:

Transmitting […] a packet including a request for content and a flag indicating the request is subject to inspection to obtain information about the requested content (Para 0034 - The content request detecting unit 21 receives a content request packet from the client device and refers to a header of the packet to determine whether or not the packet is a packet requesting content of a predetermined type that is an inspection subject of the inspecting unit 26) wherein a header of the […] packet includes the flag (Para 0035-0040 - an HTTP packet is determined to be a packet requesting inspection when the packet has a header which includes information such as: “subject content: GET/HTTP/1.1”; “Host: sample.site”; “Accept: */*”;  “User-Agent: UserAgent 1.0”; “Accept-Language: ja”; “Accept-Encoding: gzip, deflate”; and “Connection: keep-alive”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson and Zhao to include the teachings of Yamada. The motivation for doing so is to allow the system to determine whether or not packet is a packet requesting content of a predetermined type that is an inspection subject (Yamada, Para 0034).


Regarding claim 15, the method of claim 14 above,

Persson teaches:

wherein the request comprises a hypertext transport protocol (HTTP) packet (Para 0086 - in order to determine whether content requested in the packet is cacheable or not, the first network node 101 may use DPI to check into HTTP data traffic to determine whether a specific content may be stored in the cache)


Regarding claim 30,

Persson teaches an apparatus for wireless communication, comprising:

a receiver configured to receive, from a user equipment (UE), a packet including a request for content (Pare 0032 – first network device 101 may be an eNodeB or eNB; and Para 0080 - a request packet for content is received at the first network device 101) 

a processor configured to:

determine the request is subject to inspection (Para 0080 – based on information of received packet, the first network device 101 may determine that the request should inspect in order to determine that the requested content is content that is cacheable in a cache memory)

inspect the request for information about the requested content if it is determined that the request is subject to inspection (Para 0086 - in order to determine whether content requested in the packet is cacheable or not, the first network node 101 may use DPI to check into HTTP data traffic to determine whether a specific content may be stored in the cache)

determine based on information about the requested content obtained by inspecting the request, if the requested content is stored in a cache; and a transmitter configured to transmit he requested content from the cache to the UE if it is determined the requested content is stored in the cache (Para 0081-0082 - if the first device determines that the requested content is cacheable in the cache memory, the cached content is provided to the user device 121/122) 
wherein the processor is configured to retrieve the requested content from a remote source and store the requested content in the cache if it is determined the requested content is not stored in the cache; and wherein the transmitter is configured to transmit the requested content to the UE if it is determined the requested content is not stored in the cache (Para 0081-0082 - if the first device determines that the requested content is not cacheable in 

Persson does not explicitly disclose:

a receiver configured to receive, from a user equipment (UE), a packet data convergence protocol (PDCP) packet including request for content and a flag indicating the request is subject to inspection, wherein a header of the PDCP packet includes the flag.

determine the request is subject to inspection based on an indication included in the request.

Zhao teaches:

a receiver configured to receive, from a user equipment (UE), a packet data convergence protocol (PDCP) packet including request for content (Para 0077 – a client 505 send a request to a eNodeB for requesting a content from content provider 510; and Fig. 4 – user equipment UE and eNodeB can communicate together by packet data convergence protocol (PDCP) packets)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Zhao. The motivation for doing so is to reduce the size of a header of an IP packet in order to effectively transmit the IP packet such as in a radio network.

Yamada teaches:

a receiver configured to receive, from a user equipment (UE), a packet including request for content and a flag indicating the request is subject to inspection (Para 0034 - The content request detecting unit 21 receives a content request packet from the client device and refers to a header of the packet to determine whether or not the packet is a packet requesting content of a predetermined type that is an inspection subject of the inspecting unit 26), wherein a header of the […] packet includes the flag (Para 0035-0040 - an HTTP packet is determined to be a packet requesting inspection when the packet has a header which includes information such as: “subject content: GET/HTTP/1.1”; “Host: sample.site”; “Accept: */*”;  “User-Agent: UserAgent 1.0”; “Accept-Language: ja”; “Accept-Encoding: gzip, deflate”; and “Connection: keep-alive”);

determine the request is subject to inspection based on an indication included in the request (Para 0034 - whether or not the packet is a packet 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson and Zhao to include the teachings of Yamada. The motivation for doing so is to allow the system to determine whether or not packet is a packet requesting content of a predetermined type that is an inspection subject (Yamada, Para 0034).



Regarding claim 31,

Persson teaches an apparatus for wireless communication, comprising:

a transmitter configured to transmit, to a base station, a packet including a request for content (Pare 0032 – first network device 101 may be an eNodeB or eNB; and Para 0080 - a request packet for content is received at the first network device 101). 

a receiver configured to receive the requested content from the base station if the requested content is cached, or receive the content from a remote source if the requested content is not cached (Para 0081-0082 - if the first device determines that the requested content is cacheable in the cache memory, the cached content is provided to the user device 121/122)

Persson does not explicitly disclose:

a transmitter configured to transmit, to a base station, a packet data convergence protocol (PDCP) packet including a request for content and a flag indicating the request is subject to inspection to obtain information about the requested content.

Zhao teaches:

transmit, to a base station, a packet data convergence protocol (PDCP) packet including a request for content (Para 0077 – a client 505 send a request to a eNodeB for requesting a content from content provider 510; and Fig. 4 – user equipment UE and eNodeB can communicate together by packet data convergence protocol (PDCP) packets)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Zhao. The motivation for doing so is to reduce the size of a header of an IP packet in order to effectively transmit the IP packet such as in a radio network.

Yamada teaches:

Transmit […] a packet including a request for content and a flag indicating the request is subject to inspection to obtain information about the requested content (Para 0034 - The content request detecting unit 21 receives a content request packet from the client device and refers to a header of the packet to determine whether or not the packet is a packet requesting content of a predetermined type that is an inspection subject of the inspecting unit 26), wherein a header of the […] packet includes the flag (Para 0035-0040 - an HTTP packet is determined to be a packet requesting inspection when the packet has a header which includes information such as: “subject content: GET/HTTP/1.1”; “Host: sample.site”; “Accept: */*”;  “User-Agent: UserAgent 1.0”; “Accept-Language: ja”; “Accept-Encoding: gzip, deflate”; and “Connection: keep-alive”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson and Zhao to include the teachings of Yamada. The motivation for doing so is to allow the system to determine whether or not packet is a packet requesting content of a predetermined type that is an inspection subject (Yamada, Para 0034).

Claims 5, 7-10 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Persson in view of Zhao and Yamada, and further in view of Kemmerrer, Jr. et al. Publication No. US 2011/0320592 A1 (hereinafter “Kemmerrer”).

Regarding claim 5, the method of claim 1 above,

Persson does not explicitly disclose:

wherein the request is received via an HTTP proxy server at the base station.

Kemmerer teaches

wherein the request is received via an HTTP proxy server at the base station (Para 0059 - UE 102 sends an HTTP GET message for requesting content, e.g., a video or song from a website, using a URL or other content and/or location identifier. The HTTP GET message may be received at PI module 114)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Kemmerer. The motivation for doing so is to reduce bandwidth and processing content requirements in order to improve responsiveness for users of the web.


Regarding claim 7, the method of claim 1 above,

Persson does not explicitly disclose:

wherein the information comprises a uniform resource identifier (URI) identifying the requested content

Kemmerer teaches

wherein the information comprises a uniform resource identifier (URI) identifying the requested content (Para 0059 - UE 102 sends an HTTP GET message for requesting content, e.g., a video or song from a website, using a URL or other content and/or location identifier. The HTTP GET message may be received at PI module 114)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Kemmerer. The motivation for doing so is to reduce bandwidth and processing content requirements in order to improve responsiveness for users of the web.


Regarding claim 8, the method of claim 1 above,

Persson does not explicitly disclose:

providing the requested content from the cache to the UE is dependent on whether the requested content is on a service list.

storing the requested content in the cache is dependent on whether the requested content is on the service list.
 
the service list comprises an access control list, wherein the access control list comprises a list of transmission control protocol/internet protocol (TCP/IP) addresses corresponding to remote sources hosting cacheable content.

Kemmerer teaches:

providing the requested content from the cache to the UE is dependent on whether the requested content is on a service list (Para 0036 - the subscriber profile information may indicate whether a user has subscribed or opted-in to various services. Using the subscriber profile information, the analyzer module may generate content access profiles and/or PI policies that are user-aware and/or subscription-aware.  For example, if a user is subscribed to a premium delivery service, a subscription-aware PI policy may direct content requests from the user to a high speed, low latency cache module 116 having the requested content)

storing the requested content in the cache is dependent on whether the requested content is on the service list (Para 0048 - the analyzer module or manager 112 may provide the cache-preferred content list directly to cache module 116 for indicating which particular content should be stored, maintained, or provided by cache module 116)

the service list comprises an access control list, wherein the access control list comprises a list of transmission control protocol/internet protocol (TCP/IP) addresses corresponding to remote sources hosting cacheable content (Para 0042 - based on the analysis, PI module 114 may identify the content provider that is associated with the requested content)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Kemmerer. The motivation for doing so is to reduce bandwidth and processing content requirements in order to improve responsiveness for users of the web.


Regarding claim 9, the method of claim 1 above,



wherein the information comprises a TCP/IP address of a remote source hosting the requested content

Kemmerer teaches

wherein the information comprises a TCP/IP address of a remote source hosting the requested content (Para 0055 - a web browser running on UE 102 may send the TCP message for initiating a request for a TCP session with web server 200.  The web server 200 may be Internet-based content source 124 or may be hosted content source 122)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Kemmerer. The motivation for doing so is to reduce bandwidth and processing content requirements in order to improve responsiveness for users of the web.


Regarding claim 10, the method of claim 1 above,

Persson does not explicitly disclose:

providing the requested content from the cache to the UE is dependent on whether the requested content is on a service list.

storing the requested content in the cache is dependent on whether the requested content is on the service list.

the service list is maintained on a per-UE basis.

Kemmerer teaches:

providing the requested content from the cache to the UE is dependent on whether the requested content is on a service list (Para 0036 - The subscriber profile information may indicate whether a user has subscribed or opted-in to various services. Using the subscriber profile information, the analyzer module may generate content access profiles and/or PI policies that are user-aware and/or subscription-aware.  For example, if a user is subscribed to a premium delivery service, a subscription-aware PI policy may direct content requests from the user to a high speed, low latency cache module 116 having the requested content)

storing the requested content in the cache is dependent on whether the requested content is on the service list (Para 0048 - the analyzer module or manager 112 may provide the cache-preferred content list directly to cache module 116 for indicating which particular content should be stored, maintained, or provided by cache module 116)

the service list is maintained on a per-UE basis (Para 0042 - based on the analysis, PI module 114 may identify the service provider or carrier that is associated with each user)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Kemmerer. The motivation for doing so is to reduce bandwidth and processing content requirements in order to improve responsiveness for users of the web.


Regarding claim 17, the method of claim 14 above,

Persson does not explicitly disclose

wherein the request is transmitted via an HTTP proxy server at the UE to an HTTP proxy server at the base station. 

Kemmerer teaches

wherein the request is transmitted via an HTTP proxy server at the UE to an HTTP proxy server at the base station (Para 0059 - UE 102 sends an HTTP GET message for requesting content, e.g., a video or song from a website, using a URL or other content and/or location identifier. The HTTP GET message may be received at PI module 114)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Kemmerer. The motivation for doing so is to reduce bandwidth and processing content requirements in order to improve responsiveness for users of the web.



Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Persson in view of Zhao and Yamada, and further in view of Famaey (WO 2015/121342 A1).

Regarding claim 18, the method of claim 14 above,

Persson does not explicitly disclose

wherein the transmitting a request for content to a base station comprises: prior to transmitting the request for content to the base station, determining if a remote source associated with the requested content matches one or more sources on a list of sources for caching; and if a match is found, transmitting the request via an HTTP proxy server at the UE to an HTTP proxy server at the base station. 

Famaey teaches

wherein the transmitting a request for content to a base station comprises: prior to transmitting the request for content to the base station, determining if a remote source associated with the requested content matches one or more sources on a list of sources for caching (Page 22 lines 4-10 and Fig. 3 - the manifest file includes information of a particular delivery node for providing the requested media. The information in the manifest file may be stored in a manifest cache 310 and parsed by the client in order to generate HTTP request messages. I.e. the generated HTTP message is included the mapped information of the delivery node from the manifest file); and if a match is found, transmitting the request via an HTTP proxy server at the UE to an HTTP proxy server at the base station (Page 22 lines 4-10 and Fig. 3 - these messages may be sent by the client via an HTTP interface to a HTTP interface of the delivery node)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson and Zhao to include the teachings of Famaey. The motivation for doing so is to facilitate for sending/receiving cached content between a user device and a delivery node based on information of cached manifest file.

Claims 19 and 21-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Persson in view of Zhao and Yamada, and further in view of Childress et al. Publication No. US 2016/0234331 A1 (hereinafter “Childress”).

Regarding claim 19, the method of claim 14 above,

Persson does not explicitly disclose

storing content in a local cache at the UE. 

Childress teaches

storing content in a local cache at the UE (para 0077 and Fig. 3 - the user device 1 includes a cache 324 for caching one or data items)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Childress. The motivation for doing so is to provide smart cache techniques for offline data availability.


Regarding claim 21, the method of claim 19 above,

Persson does not explicitly disclose

wherein the storing content in the local cache comprises predictively storing content in a local cache at the UE. 

Childress teaches

wherein the storing content in the local cache comprises predictively storing content in a local cache at the UE (Para 0037 - when the user is scheduled to visit a museum at 5 PM on that weekday two weeks from now, even though the user may not have visited the museum before, may not have visited the museums website before, may not have looked up the exhibit information before, the user will have that information in the cache of a user's device when the user is present at the museum at 5 PM on that weekday)




Regarding claim 22, the method of claim 19 above,

Persson does not explicitly disclose

wherein storing content comprises storing content based on at least historical content access. 

Childress teaches 

wherein storing content comprises storing content based on at least historical content access (Para 0077 - Using one or more entries in data use history 308, application 306 caches one or data items in cache 324)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Childress. The motivation for doing so is to provide smart cache techniques for offline data availability. 


Regarding claim 23, the method of claim 19 above,

Persson does not explicitly disclose

wherein storing content comprises storing content based on at least a user configuration. 

Childress teaches

wherein storing content comprises storing content based on at least a user configuration (Para 0076 - the user can configure information such as the devices that the user uses, any caching preferences, and the like. Application 306 uses these types of configuration information to determine which device to select for caching, whether to cache certain data items at particular devices)




Regarding claim 24, the method of claim 19 above.

Persson does not explicitly disclose 

wherein storing content comprises storing content based on at least information about social groups a user belongs to. 

Childress teaches 

wherein storing content comprises storing content based on at least information about social groups a user belongs to (Para 0056 - Monitored information source 105 can be any suitable additional source, such as social media server which provides information to a monitoring component of application 113, for use in identifying the items that should be in cache 111)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Childress. The motivation for doing so is to provide smart cache techniques for offline data availability. 


Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Persson in view of Zhao and Yamada, and further in view of Nordness et al. Publication No. US 2015/0026289 A1 (hereinafter “Nordness”).

Regarding claim 20, the method of claim 19 above,

Persson does not explicitly disclose

prior to transmitting the request for content to the base station, determining if the requested content is stored in the local cache and if the requested content is stored in the local cache, providing the requested content from the local cache. 

Nordness teaches 

prior to transmitting the request for content to the base station, determining if the requested content is stored in the local cache (Para 0080 - the content discovery system 150 intercepts the accessed request for content, and determines the content is stored in a local cache 118 associated with the mobile device.  For example, the content discovery system 150 reviews a stored manifest file 194, and determines that the selected video clip is stored in local cache 118 of the mobile device 110) and if the requested content is stored in the local cache, providing the requested content from the local cache (Para 0081 - based on the determining that the requested content is stored in the local cache, the content discovery system 150 causes the mobile device to deliver the content from the local cache. For example, the content discovery system 150 enables the video player of the mobile device 110 to play the locally cached video clip)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kemmerer to include the teachings of Nordness. The motivation for doing so is to quickly respond and deliver the requested content to the user device from the local cache that is inside/proximate to the requesting user device.


Claims 25-28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Persson in view of Zhao and Yamada,  and further in view of Lee et al. Publication No. US 2015/0133049 A1 (hereinafter “Lee”).

Regarding claim 25, the method of claim 14 above,

Persson does not explicitly disclose

transmitting, to one or more second UEs, information about the content stored in a local cache at the UE. 

Lee teaches

transmitting, to one or more second UEs, information about the content stored in a local cache at the UE (para 0080 and Fig. 2 - the client device includes a Virtual Storage Device 150 to cache downloaded content; and [para 0154 and Fig. 11] when the second client device CD2 caches the downloaded content, the second client device may notify the first client device CD1 that the downloading of the asset of the content to be downloaded has been completed and cached (S1126))

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Lee. The motivation for doing so is to facilitate for sending/receiving cached content between different user devices.


Regarding claim 26, the method of claim 14 above,

Persson does not explicitly disclose

receiving, from one or more second UEs, a request for content stored in a local cache at the UE and transmitting the requested content to one of the second UEs. 

Lee teaches

receiving, from one or more second UEs, a request for content stored in a local cache at the UE (Para 0155 and Fig. 11 - after receiving information about the content downloaded and stored in a local cache at the second client device, the first client device CD1 sends a request to the second client device in order to download the downloaded content (S1130)) and transmitting the requested content to one of the second UEs (para 0156 and Fig. 11] after receiving the request from the first CD1, the second CD2 transmitting the cached content to the first CD1 at S1132)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Lee. The motivation for doing so is to facilitate for sending/receiving cached content between different user devices.


Regarding claim 27, the method of claim 26 above,

Persson does not explicitly disclose 

wherein the transmitting the requested content to the one of the second UEs is performed using a device-to-device protocol. 

Lee teaches 

wherein the transmitting the requested content to the one of the second UEs is performed using a device-to-device protocol (Para 0222 - the "NetworkConnection" information is "NFC|WLAN" indicating that content is received only in the status in which a WLAN wireless network has been connected and the status in which NFC communication has been set up; and Fig. 6 - communication between the first client device and one or more second device is by 3G, WLAN, NFC or Bluetooth protocol)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Persson to include the teachings of Lee. The motivation for doing so is to facilitate for sending/receiving cached content between different user devices.


Regarding claim 28, the method of claim 26 above,

Persson does not explicitly disclose

wherein the transmitting the requested content to the one of the second UEs is performed using a Wi-Fi connection or a Bluetooth connection. 

Lee teaches 

wherein the transmitting the requested content to the one of the second UEs is performed using a Wi-Fi connection or a Bluetooth connection (Para 0222 - the "NetworkConnection" information is "NFC|WLAN" indicating that content is received only in the status in which a WLAN wireless network has been connected and the status in which NFC communication has been set up; and Fig. 6 - communication between the first client device and one or more second device is by 3G, WLAN, NFC or Bluetooth connection)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kemmerer to 


Conclusion                                                                                                                                         
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445